       Case 2:19-cr-00014-MCE Document 73 Filed 05/12/20 Page 1 of 1



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorneys for Defendant
     MARIE ANTOINETTE ALCANTER
6
7
                               IN THE UNITED STATES DISTRICT COURT
8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                 )   Case No. 2:19-cr-00014-MCE
                                                )
11                    Plaintiff,                )
                                                )   [PROPOSED] ORDER TO FILE
12            vs.                               )   DEFENDANT’S EXHIBIT TO MOTION FOR
                                                )   BAIL REVIEW HEARING UNDER SEAL
13    MARIE ANTOINETTE ALCANTER,                )
                                                )
14                    Defendant.                )
                                                )
15                                              )
16
             IS HEREBY ORDERED that the Request to Seal Exhibits E, F, and G to Marie
17
     Antoinette Alcanter’s Motion for Bail Review Hearing be GRANTED, so that the private
18
     information is not available on the public docket. The records are to be provided to the Court and
19
     opposing counsel.
20
             These documents shall remain under seal until further Order of the Court.
21
22
     Dated: May 12, 2020
23
24
25
26
27
28
     [Proposed] Order to Seal Documents              -1-
